DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 04/14/22, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kneckt (Pub No 20210211234) further in view of Du (Pub No 20180069663).

Regarding claim 4 and 14,
 	Applicant argues Claims 4 and 14 recite "when a block acknowledgement agreement with the recipient is not a protected block agreement". Kneckt however nowhere teaches or suggests the above combined Claim elements. For example, Kneckt nowhere classifies "a block acknowledgement agreement" into "a protected block agreement" as recited in Claims 4 and 14 since Kneckt's only mention of "a block-achnowledgment agreement’ 130 para. [0176] and as stated Kneckt nowhere addresses Claims 4 and 14's "protected block agreement".
 	However the examiner disagrees because the claim limitation recites a negative limitation. The fact that Knect does not state “protected block agreements” reads upon the limitation “when a block acknowledgement agreement with the recipient is not a protected block agreement”. Hence according to the negative limitation, Knect teaching a block acknowledgement agreement not being “protected would read upon the limitation "when a block acknowledgement agreement with the recipient is not a protected block agreement".

Regarding claim 8 and 18,
Applicant argues the Office Action on page 8 rejects Claims 8 and 18 under 35 U.S.C. 103 as being unpatentable over Kneckt in view of Huang. Applicant respectfully notes that the Office Action on page 8 addresses the elements of Claim 8, but not Claim 18. Applicant also respectfully notes that the elements of Claim 18 (i.e. "wherein a block acknowledgement bitmap length of the block acknowledgement is based on a difference of sequence numbers of acknowledged frames instead of a negotiated block acknowledgement buffer size") are the same as the elements of Allowed Claim 9. For at least these reasons Applicant respectfully requests withdrawal of the rejection to and Allowance of Claim 18.
The examiner has withdrawn the previous rejection and relies on newly cited prior art Du (Pub No 20180069663) to teach claim 9 and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10-11, 14, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kneckt (Pub No 20210211234).

Regarding claim 1 and 11 and 19,
 	Kneckt teaches a method of managing block acknowledgement operations in a multi-link communications system, the method comprising:
 	first multi-link device; and (interpreted as electronic device, see para [0099])
 	second multi-link device; (interpreted as recipient device, see para [0099])
 	transmitting a request for block acknowledgement response from a first multi-link device to a second multi-link device, wherein the request is either in quality of service (QoS) data frames of aggregated-media access control (MAC) protocol data unit (A-MPDU) or a block acknowledgement request; and (interpreted as electronic device may transmit the frames (operation 210) addressed to the recipient electronic device and associated with multiple links between the electronic device and the recipient electronic device. Moreover, the frames may be compatible with a transmission control protocol. Note that the frames may include: MAC-level sequence numbers; and/or application-level sequence numbers. In some embodiments, the frames may be associated with an A –MPDU, see Kneckt para [0099]).
 	receiving a block acknowledgment from the second multi-link device by the first multi-link device. (interpreted as Then, the electronic device may receive block acknowledgments (operation 212) for at least a subset of the frames, where a given block acknowledgment is associated with the recipient electronic device and indicates received frames on a given link in the links, see Kneckt para [0100]).

Regarding claim 4 and 14,
 	Kneckt teaches the method of claim 1, wherein the block acknowledgement request includes an indication whether a recipient of the block acknowledgement request needs to update at least one of WinStartB and WinStartR value when a block acknowledgement agreement with the recipient is not a protected block agreement. (interpreted as Additionally, a received block-acknowledgment request frame that requests a block acknowledgment starting from a sequence number greater than the WinStart may set the WinStart to the sequence number indicated in the block-acknowledgment request, see para [0143]).

Regarding claim 10,
 	Kneckt teaches the method of claim 1, wherein the block acknowledgement request is carried in an A-MPDU to announce a starting sequence number of a solicited block acknowledgement. (interpreted as when the block-acknowledgment request frame requesting the block acknowledgment from the sequence number is received, the block-acknowledgment request frame may signal whether the block-acknowledgment scoreboard may start from the sequence number indicated in the block-acknowledgment request, see Kneckt para [0150]. Note that the formats of packets or frames communicated during the communication techniques may include more or fewer bits or fields, see Kneckt para [0198]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5-6, 12-13, 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt (Pub No 20210211234) further in view of Chitrakar (Pub No 20190036651).

Regarding claim 2 and 12 and 20,
 	Kneckt teaches the method of claim 1, wherein the request for block acknowledgement response includes sequence number bits in a starting sequence number (interpreted as when the block-acknowledgment request frame requesting the block acknowledgment from the sequence number is received, the block-acknowledgment request frame may signal whether the block-acknowledgment scoreboard may start from the sequence number indicated in the block-acknowledgment request, see Kneckt para [0150]. Note that the formats of packets or frames communicated during the communication techniques may include more or fewer bits or fields, see para [0198]).
 	However does not teach additional sequence number bits in another field of the request.
 	Chitrakar teaches additional sequence number bits in another field of the request (interpreted as The BA Information field 460 is further comprised of a BA Starting Sequence Control field 470 and a BA Bitmap field 480. The BA Starting Sequence Control field 470 is divided into a Fragment Number subfield 472 and a Starting Sequence Number (SSN) subfield 474, see Chitrakar para [0072]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kneckt with the block ack bit fields as taught by Chitrakar it is known in the art of communication to relay information in fields for connecting devices.
 	
Regarding claim 3 and 13,
 	Kneckt in view of Chitrakar teaches the method of claim 2, wherein the additional sequence number bits are in a fragment number field of a block ack start sequence control field in the request.  (interpreted as The BA Information field 460 is further comprised of a BA Starting Sequence Control field 470 and a BA Bitmap field 480. The BA Starting Sequence Control field 470 is divided into a Fragment Number subfield 472 and a Starting Sequence Number (SSN) subfield 474, see Chitrakar para [0072]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kneckt with the fields as taught by Chitrakar it is known in the art of communication to relay information in fields for connecting devices.

Regarding claim 5 and 15,
 	Kneckt teaches the method of claim 1, however does not teach wherein one block acknowledgement bitmap field in the block acknowledgement is used to acknowledge QoS data frames of a traffic identification (TID) from an A-MPDU source. 
 	Chitrakar teaches wherein one block acknowledgement bitmap field in the block acknowledgement is used to acknowledge QoS data frames of a traffic identification (TID) from an A-MPDU source. (interpreted as In addition, the BA Bitmap field 480 is divided into 64/X blocks such that each bit in the BA Bitmap 480 acknowledges the successful reception of a single MSDU or the fragments of an MSDU, with the first X bits of the BA Bitmap corresponding to the MSDU with Sequence Number (SN) matching the value of the Starting Sequence Number (SSN) subfield 474. For unused fragment numbers of an MSDU, the corresponding bits in the BA Bitmap 480 are set to 0 by default, see para [0072]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kneckt with the fields as taught by Chitrakar it is known in the art of communication to relay information in fields for connecting devices.

Regarding claim 6 and 16,
 	Kneckt teaches the method of claim 1, but do not teach wherein a plurality of bits in a fragment number field of a starting sequence number control field of a block acknowledgement information field in the block acknowledgement indicates that a block acknowledgment bitmap field is more than 256 bits and also indicates size of the block acknowledgment bitmap field.
 	Chitrakar teaches wherein a plurality of bits in a fragment number field of a starting sequence number control field of a block acknowledgement information field in the block acknowledgement indicates that a block acknowledgment bitmap field is more than 256 bits and also indicates size of the block acknowledgment bitmap field. (interpreted as In addition, the BA Bitmap field 480 is divided into 64/X blocks such that each bit in the BA Bitmap 480 acknowledges the successful reception of a single MSDU or the fragments of an MSDU, with the first X bits of the BA Bitmap corresponding to the MSDU with Sequence Number (SN) matching the value of the Starting Sequence Number (SSN) subfield 474, see para [0073]. Also see, Fragment Number field 622 may be used to differentiate the type or usage of the BA Bitmap field 630. For example, some of the bits of the Fragment Number field 622 may be used to indicate a different encoding scheme for the B Bitmap field 630 as compared to legacy Block Ack, while some other bits may be used to indicate the size of the BA Bitmap field 630, see Chitrakar para [0084]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kneckt with the fields as taught by Chitrakar it is known in the art of communication to relay information in fields for connecting devices.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt (Pub No 20210211234) further in view of Chitrakar (Pub No 20190036651) and Huang (Pub No 20190364555).

Regarding claim 7 and 17,
 	Kneckt teaches the method of claim 6, wherein B3 of fragment number field being equal to 1, B0 of fragment number field being equal to 0 and various values of B2 and B1 of fragment number field indicate the block acknowledgment bitmap field with bit length of 512 or 1024. 
 	Huang teaches wherein B3 of fragment number field being equal to 1, B0 of fragment number field being equal to 0 and various values of B2 and B1 of fragment number field indicate the block acknowledgment bitmap field with bit length of 512 or 1024. (interpreted as Fragment number field 1802 may indicate a fragmentation level, a length of the block ack bitmap field 2006, and/or a maximum number of MSDUs/A-MSDU that can be acknowledged, see para [0136. In some embodiments, the size of the BA bitmap is increased 1024 (4.times.), see Huang para [0148])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kneckt with the fields as taught by Chitrakar it is known in the art of communication to relay information in fields for connecting devices.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt (Pub No 20210211234) further in view of Huang (Pub No 20190364555).

Regarding claim 8,
 	Kneckt teaches the method of claim 1, however does not teach wherein the block acknowledgement is carried in greater than 20 MHz Extremely High Throughput (EHT) physical protocol data unit (PPDU). 
 	Huang teaches wherein the block acknowledgement is carried in greater than 20 MHz Extremely High Throughput (EHT) physical protocol data unit (PPDU). (interpreted as In some embodiments, the EHT STAs 504 and/or EHT AP 502 are configured to operate in accordance with IEEE 802.11 extremely high throughput (EHT). In some embodiments, the EHT STAs 504 and/or HE AP 520 are configured to operate in accordance with IEEE 802.11az, see para [0072]).
	It would have been obvious to one of ordinary skill in the art to combine the PPDU taught by Kneckt with the EHT PPDU by Guan since it would have been a simple modification providing expected results of using one type of PPDU over another to achieve transmission of information.  

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt (Pub No 20210211234) further in view of Du (Pub No 20180069663).

Regarding claim 9 and 18,
 	Kneckt teaches the method of claim 1, however does not teach wherein a block acknowledgement bitmap length of the block acknowledgement is based on a difference of sequence numbers of acknowledged frames instead of a negotiated block acknowledgement buffer size.
 	Du teaches wherein a block acknowledgement bitmap length of the block acknowledgement is based on a difference of sequence numbers of acknowledged frames instead of a negotiated block acknowledgement buffer size.(interpreted as determining, by the receiving device, the length of the block acknowledgement bitmap field corresponding to the transmitting device, according to a difference between a largest sequence number and a smallest sequence number of a correctly received MPDU sent by the transmitting device; determining the block acknowledgement bitmap field corresponding to the transmitting device, according to the length of the block acknowledgement bitmap field corresponding to the transmitting device, see para [0009]).
 	It would have been obvious to one of ordinary skill in the art to combine the block acknowledgment taught by Kneckt with the block length taught by Du since it is known in the art to use a difference/subtraction to determine a length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461